Citation Nr: 9922011	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  92-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether there was clear and unmistakable error in the rating 
decisions in 1966 and 1967 which denied a compensable rating 
for a left calf scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1966.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Los Angeles, 
California (hereinafter RO).


FINDINGS OF FACT

1.  Evidence indicated that the scarring of the left lower 
extremity limited knee extension during service, in February 
1966.  The report at that time did not indicate that the 
limitation of extension would be permanent.  

2.  At the time of the June 1966 rating decision, the 
evidence contained a more recent, May 1966 summary, which 
showed the left lower extremity lesions were healed, with no 
evidence of limitation of extension or other scar symptoms.  

3.  At the time of the June 1966 rating decision, which 
awarded a 100 percent rating, the residuals of the accident 
in service had not stabilized.  

4.  Evidence of limitation of motion of the left knee to the 
last 10 degrees of complete extension has not been 
demonstrated as due to the veteran's left leg scar at any 
time subsequent to service discharge.  

5.  The scar on the left leg is slightly adherent to the 
underlying muscles; however, there is no evidence of record 
of moderate muscle involvement.  

6.  Prior to the February 1990 claim, the evidence of record 
does not show the left leg scar was tender or painful on 
objective demonstration.  


CONCLUSION OF LAW

Clear and unmistakable error (CUE) in the rating decisions in 
1966, 1967, and subsequently, which denied a compensable 
rating for a left calf scar, has not been shown.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105. 3.400, 4.31, 
4.71a, 4.73, 4.118 (1965-1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, his claim is plausible.  All 
relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The veteran contends that the rating decisions of June 1966 
and 1967 contained CUE because they did not provide a 
separate, compensable rating for the scaring of the left 
calf.  He asserts that the evidence showed the scarring 
limited extension of the knee by 10 degrees.  

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides:  

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.  

38 C.F.R. § 3.105(a) (1998).  See also 38 C.F.R. § 3.400(k) 
(1998).  The CUE claim presented here is a collateral attack 
on a final RO decision.  See Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  In order for there to be a valid claim of CUE the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Russell v. Principi, 3 Vet. 
App. 310 (1992); see also Damrel v. Brown, 6 Vet. App. 242 
(1994).  In Russell, the Court defined CUE as follows: 

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  

Russell, 3 Vet. App. at 313-314.  In determining if there was 
CUE, the law and regulations in effect at the time are 
considered.  In this case, the applicable regulations have 
essentially remained the same since the 1966 rating decision.  
38 C.F.R. Part 4 (1965-1998).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Superficial scars are rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1965-1998).  
Superficial scars will be rated as 10 percent disabling where 
they are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1965-1998).  Where 
these criteria are not met, a noncompensable rating must be 
assigned.  38 C.F.R. § 4.31 (1965-1998).  A residual scar may 
also be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1965-1998).  

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1965-1998).  

Analysis of Rating Decisions and Evidence

The veteran was injured during service in November 1965.  He 
had severe lacerations of both lower extremities below the 
knee.  There was a severe dirty laceration of the left calf, 
but not involving muscle.  A report from a service department 
hospital, dated in February 1966, shows he had had a large 
skin avulsion of the left leg and he had recovered from all 
of his injuries except the right leg.  Physical examination 
of the left leg showed considerable scarring with a healed 
skin graft about the medial aspect of the calf.  There was 
essentially normal function although he lacked the last 10 
degrees of complete extension due to scar contracture about 
the knee.  The diagnosis was contracture, left knee, mild 
(lacks the last 10 degrees of extension), secondary to scar.  
The veteran was transferred to a VA Medical Center (VAMC) in 
April 1966 and subsequently released from active duty.  

A VA summary dated in May 1966 reported that the left lower 
extremity lacerations, abrasions and evulsions had healed.  
No residual limitation of function or other residual symptoms 
of the left lower extremity scarring were reported.  The June 
1966 rating decision granted a 100 percent rating, effective 
the day after the veteran was released from active service, 
in April 1966.  The disability was described as fracture 
without union, right tibia and fibula; osteo-myelitis; 
severance of tendo-Achilles; fracture, right clavicle; 
multiple lacerations, face chin and right cheek.  

CUE in the June 1966 rating decision has not been shown.  
Although a report during service indicated the left lower 
extremity scar was limiting extension by 10 degrees, the May 
1966 medical report stated that the left lower extremity 
wounds had healed and did not identify any limitation of left 
knee extension or any other deficits due to the left lower 
extremity scarring.  Consequently, the evidence at the time 
of the June 1966 rating decision did not show a continued 
limitation of extension or other residual deficits due to 
scarring.  Additionally, the 100 percent rating granted in 
June 1966 was an appropriate pre-stabilization rating.  
38 C.F.R. § 4.28 (1965, 1998).  

The veteran was notified and did not appeal the June 1966 
rating decision.  Significantly, at that time, the veteran 
did not provide any statements or other evidence that the 
left lower extremity scars were symptomatic.  

A summary shows the veteran was discharged from the VAMC in 
September 1966.  Diagnoses included cicatrices, multiple, 
residuals of skin graft for replacement of skin over the left 
lower extremity.  There was no indication that the scars 
limited function or were otherwise symptomatic.  Although 
there was no evidence of a separate, additional disability 
due to left lower extremity scarring at the time of the 
September 1966 rating decision, the September 1966 rating 
decision extended a 100 percent convalescent rating for 6 
months.

The veteran was hospitalized at the VAMC from October 1966 to 
January 1967 due to right lower extremity problems.  It was 
noted that the left lower extremity had numerous skin 
grafting areas and there were other parts of the body from 
which skin had been removed for grafting to the right lower 
extremity.  There was no indication that the left lower 
extremity scars limited function or were symptomatic in any 
way.  

A February 1967 rating decision rated the various injury 
residuals separately.  A non-compensable rating was assigned 
for scars, left leg, donor sites of skin grafts.  The 
evidence showed the presence of scars but there was no 
evidence of symptomatology.  There was no evidence that the 
pre-stabilization limitation of extension noted during 
service had continued.  None of the post-service medical 
evidence reported limitation of motion due to scarring or any 
other scar manifestations which would approximate the 
criteria for a compensable rating.  Notably, the veteran 
himself had not described any such residuals.  

The veteran was hospitalized at a service department facility 
from February to April 1967.  The summary showed ongoing 
treatment for the right lower extremity, with no mention of 
left lower extremity disability or symptoms.  In May 1967, 
the RO issued a rating decision continuing the rating, 
including the noncompensable evaluation for the left lower 
extremity scars, as there was no evidence that the left leg 
scars were symptomatic.  In July 1967, the RO received the 
notice of disagreement asserting that the veteran's 
disabilities warranted a higher rating.  He did not 
specifically mention or claim benefits for left lower 
extremity disability.  A statement of the case was sent later 
that month.  A timely appeal was not received.  

A February 1968 rating decision continued the ratings, 
including the noncompensable evaluation for the left lower 
extremity scars.  In August 1968, the veteran responded that 
the combined 40 percent rating was inadequate.  He told of 
right and left leg trouble without detailing the disability 
manifestations or indicating that scars were symptomatic.  In 
September 1968, the RO responded, outlining the veteran's 
appellate rights.  An August 1969 VA clinical record shows 
that veteran complained that his right leg was aggravating 
his left leg scar causing pain and he wanted a disability 
evaluation.  In September 1969, the veteran asked to have his 
claim for leg injury residuals reopened and evaluated.  He 
reported constant pain and stiffness in both legs.  He stated 
that he had an irritation on the skin graft on his left and 
right legs.  The RO reviewed the evidence of record and 
continued the previous evaluations.  The veteran was notified 
of the rating decision in September 1969.  At the time of the 
1968 and 1969 rating decisions, there were some vague left 
lower extremity complaints.  However, there was no evidence 
that the left lower extremity scars were tender and painful 
on objective demonstration, that they limited joint motion, 
or that they affected muscle function.  

A January 1970 VA examination showed left knee motion from 0 
to 140 degrees, indicating no limitation of extension.  
Accordingly, there was no evidence which would support a 
compensable rating based on limitation of extension or 
functional limitation.  38 C.F.R. §§ 4.71a, Diagnostic Code 
5261, 7805 (1969, 1998).  

The VA examiner in January 1970, reported the left leg had a 
large scar in the upper one third of the lower leg, on the 
medial surface.  It measured 7 inches by 4 inches, was 
slightly adherent in its upper portion, but was nontender.  
There was a more superficial scar over the anteromedial 
surface of the lower one third, measuring 1/2 to 2 inches in 
width and 4 inches in length reported.  That scar was noted 
as nontender and nonadherent.  Several large donor site 
scars, reported as relatively asymptomatic, were noted on the 
lateral surface of the left thigh and in the left gluteal 
region.  There was mild quadriceps weakness of the left leg.  
The diagnosis was scar, left upper leg, posterior medial 
aspect, left upper third, involving Muscle Group XI.  

The January 1970 report provides evidence of muscle 
involvement.  The scar, in its upper portion, was slightly 
adherent involving Muscle Group XI, the muscles of the calf, 
including the gastrocnemius.  An injury to Muscle Group XI 
will be rated as noncompensable if slight and as 10 percent 
disabling if moderate.  A moderately severe injury will be 
rated as 20 percent disabling.  A severe injury will be rated 
as 30 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 
5311 (1969, 1998).  The slight muscle involvement 
demonstrated in January 1970 would warrant a continuation of 
the noncompensable rating.  There is no evidence of moderate 
or greater muscle injury warranting a compensable rating.  
38 C.F.R. § 4.56 (1969, 1998).  

The February 1970 rating decision considered the examination 
report and continued the ratings for the service-connected 
disabilities.  As discussed above, at the time of the 
February 1970 rating decision, there was no evidence that the 
left leg scarring met any applicable criteria for a 
compensable rating for the scar.  The veteran was notified 
and did not appeal.  

The veteran's claim for an increased rating was received in 
December 1979.  He reported pain, difficulty standing and 
other generalized symptoms without describing manifestations 
which would meet the criteria for a compensable rating for 
the left leg scarring.  He withdrew the claim in January 
1980.  

Dermatitis on the right lower extremity and left thigh, in 
the area of the skin grafts were reported in February 1980 
and April 1980.  There was no evidence that the left leg scar 
was symptomatic.  In April 1980, the veteran complained of 
increased symptomatology.  He reported that the left leg 
muscles were partially removed in 1965.  A clinical note 
dated in May 1980 identified muscle loss in the left 
gastrocnemius with dystrophic skin changes.  A September 1980 
rating decision combined the noncompensable ratings for the 
scars, noting that they had formerly been rated separately.  
Otherwise, the previous ratings were continued.  The spring 
1980 evidence was considered in light of the November 1965 
service medical record which stated that the laceration of 
the left calf was severe and dirty but did not involve the 
muscle.  When all the pertinent evidence of record in 1980 is 
considered, the left leg scarring did not clearly and 
unmistakably approximate the moderate muscle injury required 
for a compensable rating.  38 C.F.R. §§ 4.7, 4.56, Code 5311 
(1979, 1998).  The veteran was notified and did not make a 
timely appeal.  

A May 1981 VA examination revealed that the veteran 
complained of bilateral knee pain.  Hypesthesia over scars in 
the previous skin graft donor sites, including the left 
superior medial tibial area, were shown.  Otherwise, the site 
was neurovascularly intact.  There was full motion of the 
left knee and right knee motion was 0 to 85 degrees.  The 
veteran complained of joint line tenderness.  There was no 
evidence of instability.  The impression was early secondary 
arthritis of the left knee and traumatic arthritis of the 
right knee.  An August 1981 rating decision granted service 
connection for the left lower extremity arthritic changes, 
evaluating arthritis of both knees as 10 percent disabling.  
The scars remained noncompensable.  

In a February 1982 appeal, the veteran reported that the site 
where his left calf muscle was partially removed and the 
location of a large skin graft was irritated and sensitive.  
In October 1982, the Board determined that other than skin 
graft donor site scars and knee arthritis, there were no 
other left lower extremity residuals of the injury.  August 
and September 1989 rating decisions continued previous 
ratings.  

In February 1990, the veteran's representative asserted that 
the scar of the left calf produced a limitation of left knee 
motion which warranted service connection and a compensable 
rating and that there was error in June 1966 and subsequent 
rating decisions which did not grant compensable ratings.  In 
support of the claim, the representative cited service 
medical records from November 1965 and February 1966.  He did 
not identify any post service evidence that scarring limited 
knee motion.  

The veteran was admitted to a VAMC in June 1990 for 
cellulitis of the right lower extremity.  Both extremities 
revealed chronic scarring of left and right anterior shins 
with skin grafts, bilaterally.  There was no report of 
limitation of left knee motion or other active left lower 
extremity pathology.  

In his March 1992 appeal, the veteran reported that he had a 
depressed irregular scar in the area of his left calf since 
his injury.  He stated that it had been intermittently 
painful, sometimes extremely painful.  He also reported 
sensory deficits, muscle damage, fatigue, and aching on use.  
The veteran said that the muscle had been removed and it 
caused discomfort, pain and weakness.  He stated that it 
affected his knee and he did not have normal motion in the 
joint.  

In September 1995, the veteran's left lower extremity was 
examined by VA.  He complained of some movement restriction, 
pain and discomfort.  Objectively, there was a 10 by 15 
centimeter scar on the left calf.  Photographs were enclosed 
with the report.  

At a VA examination in March 1997, the veteran complained of 
tightness in his left knee, with intermittent itching and 
pain in the area of the calf.  The left knee extended to the 
zero position and flexed to 130 degrees.  It was stable.  The 
examiner expressed the opinion that it was a normal 
examination.  There was a scar measuring 18 by 9 centimeters 
in the proximal and medial gastrocnemius area.  It was 
nontender and slightly excavated as there was a previous 
tissue loss.  It was covered with a well taken split 
thickness skin graft.  The scar did not appear to be 
restricting left knee motion.  Four areas of very faintly 
visible split thickness skin graft harvesting from his left 
anterior thigh were shown.  The sites were reported as well-
healed and the examiner was not able to clearly distinguish 
them from normal skin.  The diagnosis was history of soft 
tissue wound to left leg, status post successful irrigation, 
debridement, and split thickness skin grafting.  It was noted 
that the veteran did not have significant disability due to 
his left lower extremity.  In August 1998, a physician 
reviewed the file and concluded that there was no muscle 
involvement or muscle loss.  

In August 1998, the RO granted a compensable rating for scars 
of both legs including the left upper calf and donor site 
scars of the upper left leg.  The disability was rated as 10 
percent disabling, under 38 C.F.R. § 4.118, Diagnostic Code 
7804, effective the date that the claim was received in 
February 1990.  

Conclusion

There is no evidence of clear and unmistakable error in the 
rating decisions dated in 1966 and 1967, and subsequent 
thereto, denying a compensable evaluation for the veteran's 
service-connected left calf scar.  At the time of those 
decisions, the evidence of record showed the scar was 
nontender, resulted in limitation of knee function, or 
moderate muscle injury.  Accordingly, as the correct facts, 
as they were known at the time, have been shown to have been 
before the adjudicator and the statutory and regulatory 
provisions extant at the time were correctly applied, clear 
and unmistakable error has not been demonstrated.  Russell, 3 
Vet. App at 313.


ORDER

The claim of clear and unmistakable error in the rating 
decisions in 1966 and 1967 which denied a compensable rating 
for a left calf scar, is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 


